DETAILED ACTION
	The receipt is acknowledged of after final amendment and terminal disclaimer filed 05/10/2022.

	The after final amendment has been entered

Claims 1-4, 6-10, 12-28, 30-36 previously presented. Claims 3 and 30 have been canceled by the after final amendment. Claims 1, 2, 4, 6-10, 12-28, and 31-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents Numbers: 9,884,014, 10,130,580, 10,471,017, 10,568,832, and 10,952,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1, 2, 4, 6-10, 12-28, and 31-36 are allowed.

The following is an examiner’s statement of reasons for allowance: the amendment and applicant’s arguments filed 05/10/2022 had overcome the rejection of the claims under 35 USC §112 First Paragraph, and 35 USC §112 Second Paragraph.
Instant claims 1 and 22 are directed to an orally dispersing tablet (ODT), and method of its manufacture. The claims require ODT comprising (1) a plurality of taste-masked particles, wherein each taste-masked particle comprises: (a) a drug-containing core particle; and (b) a taste-masking membrane disposed on said drug-containing core particle comprising a combination of a water-insoluble polymer and a gastrosoluble polymer, wherein the ratio of the water-insoluble polymer to the gastrosoluble polymer is in the range of from about 95/5 to about 50/50, wherein the weight gain from the taste-masking membrane ranges from about 5% to about 50% by total weight of the taste-masked particle; and (2) a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof, wherein the ratio of said sugar alcohol, said saccharide or combination thereof to said disintegrant in the rapidly-dispersing microgranules is from about 90/10 to about 99/1, and wherein each of said disintegrant and sugar alcohol or saccharide is present in the form of particles having an average particle diameter of not more than 30µm, wherein the ratio of rapidly-dispersing microgranules to taste-masked particles ranges from about 6/1 to about 2/1; and wherein the ODT releases greater than or equal to 60% of the total amount of drug in 30 minutes when tested for dissolution using United States Pharmacopoeia Apparatus 2 using paddles at 50 rpm in 900 mL of pH 1.2 buffer. The closest prior art to the instant invention is Venkatesh (US 2005/0232988) has been disqualified as prior art in the parent application 15/387,317 by statement under 35 U.S.C. § 103 (c)(1). Further, none of the prior art references cited on record in parent application 11/248,596, including Ohta (US 2001/0014340), teach the claimed ODT comprising rapidly-dispersing microgranules of the instant claims. IDS filed 01/13/2020 does not cite any prior art that anticipates or renders obvious instant claims 1 and 22. Therefore, the instant claims are not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./